DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
In reply to the non-final office action of 01/19/2021 the Applicant has amended claims 1, 3-4, 6-8, 11, 13-14, 16, and 18-19.  Claims 2, 5, 12, 15, 17, and 20 were canceled.  Claims 1, 3-4, 6-11, 13-14, 16, and 18-19 are presently pending and presented for examination.

Reply to Applicant’s Remarks
The Applicant’s remarks filed on 04/19/2021 have been fully considered and are addressed as follows:
a.	Drawing Objections:  Applicant’s amendments to the specification and drawings overcomes the objections.  The drawing objections are hereby withdrawn.
b.	Specification Objections:  Applicant’s amendments to the specification overcomes the objections.  The objections to the specification are hereby withdrawn.
c. 	Claim Objections:  Applicant’s amendments to claims 7 and 8 overcomes the objections to those claims.  The objections to claims 7 and 8 are hereby withdrawn.
Claim Interpretation:  Applicant has elected not to respond to the claim interpretation section which determined that limitations in claims 1 and 2 reflect intended use and do not further limit the claims.  NF, ¶ 10, pp. 5-6.
e.	35 U.S.C. § 112(a) Rejections Claims 5, 15, and 20:  Applicant’s amendments fail to overcome the rejection and Applicant’s remarks are not persuasive.  Applicant has amended independent claims 1, 11, and 16 to include the language from dependent claims 5, 15, and 20 respectively and removed the “determining.”  Based the amendments, Applicant submits that an algorithm is not required by the independent claims.  While this point is not conceded, it is noted that independent claims still recite wherein the target number of vehicles is based on a respective number of vehicle used by the validation module to validate the digital map data, the discovery module to generate the digital map data, or a combination thereof.  Accordingly, the claims implicitly require a determination step since the target number of vehicles is purportedly based on other information/data (a respective number of vehicle used by the validation module . ., the discovery module . . . , or a combination thereof) and the specification fails to disclose an algorithm or series of steps to determine how to first determine the other information/data necessary to determine the target number of vehicles.  
The Applicant also argues that “one of ordinary skill . . . would understand the relationship between the claimed target number of vehicles and the respective number of vehicles used by the validation module and/or the discovery module” and “one of ordinary skill in the art would understand that the target number of vehicles is based on different factors and would not require any specific algorithm for perform this function or to understand this feature.”  These arguments are not persuasive.  First the Applicant has not provide any evidence that provides support for the arguments.  Second, regarding the written description requirement, the question is whether the Applicant described the technology that is sought to be patented in order to both satisfy the inventor’s obligation to disclose the technologic knowledge upon which 
f.	35 U.S.C. § 112(a) Rejections Claim 6:  Applicant’s remarks are not persuasive.  The Applicant argues: (1) an algorithm is not require because claim 6 does not include a determination step and (2) one of ordinary skill . . . would understand the relationship (between increasing of the target number of vehicles) and (3) one of ordinary skill would understand that the target number of vehicles is based on different factors, . . . and would not require any specific algorithm.
Although Applicant argues that an algorithm is not required, claim 6 requires a determination of the number of vehicles used by the validation module and/or discovery module in order to determine an increase to the target number of vehicles and the Applicant’s arguments fail to explain how this number is determined.  In addition, the Applicant has not provide any evidence that provides support for the arguments.  Further, regarding the written description requirement, the question is whether the Applicant described the technology that is sought to be patented in order to both satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based and to demonstrate that the patentee was in possession of the invention that is claimed.  See MPEP 2163.  The Applicant has not shown that the disclosure satisfies these requirements.  
g.	35 U.S.C. § 112(a) Rejections Claim 7:  Applicant’s remarks are not persuasive.  The Applicant argues: (1) an algorithm is not require because claim 7 does not include a determination step and (2) “one of ordinary skill . . . would understand this relationship (between a respective depth/breadth . . . of other sensor data) without an algorithm.
These arguments are not persuasive because first the Applicant has not provide any evidence that provides support for the arguments.  Second, regarding the written description 
g.	35 U.S.C. § 112(a) Rejections Claim 8:  Applicant’s remarks are not persuasive.  The Applicant argues: (1) an algorithm is not required and (2) if required one of ordinary skill . . . would understand the relationship (between increasing the depth and/or breadth of the sensor data) and (3) one of ordinary skill would understand that increasing the depth and/or breadth is based on different factors.  
Although Applicant argues that an algorithm is not required, claim 8 which depends from claim 7 requires a determination of the respective depth and/or respected breadth of other sensor data used by the validation module and/or discovery module and the Applicant’s arguments and specification do not disclose how this is determined.  In addition, the Applicant has not provide any evidence that provides support for the arguments.  Also, the statement that “increasing the depth, the breadth, or a combination thereof of the sensor data is based on different factors” is not persuasive because the other factors are merely other values that the Applicant has not provided sufficient written description for.  Further, regarding the written description requirement, the question is whether the Applicant described the technology that is sought to be patented in order to both satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based and to demonstrate that the patentee was in possession of the invention that is claimed.  See MPEP 2163.  The Applicant has not shown that the disclosure satisfies these requirements.  
35 U.S.C. § 112(b) Rejections - indefinite:  Applicant’s amendments to independent claims 1, 11, and 16 overcome the rejection of claims 1-20 under 35 U.S.C. § 112(b) as being indefinite.
i.	35 U.S.C. § 112(b) Rejections – omitting an essential step:  Applicant’s amendments to independent claims 1, 11, and 16 overcome the rejection of claims 1-20 under 35 U.S.C. § 112(b) as omitting an essential step.
j.	35 U.S.C. § 101 Rejections:  Applicant has amended independent claims 1, 11, and 16 and argues that the claims as amended overcome the rejection of claims 1-20 under 35 U.S.C. § 101 as being directed to an abstract idea without significantly more.  Applicant’s amendments and remarks fail to overcome the rejection and the rejection is hereby maintained.
Applicant asserts that the added limitations the target number of vehicles is based on a respective number of vehicles used by the validation module to validate the digital map data, the discovery module to generate the digital map data, or a combination thereof and providing the updated digital map to a plurality of vehicles overcomes the § 101 rejection.  REM 21.  Under Step 2A, Prong I, the Applicant argues that the claims, as amended, are not directed to a mental process because “the claims require generating sensor data request specifying a sensor data collection event to be performed within the geographic area, transmitting the sensor data request to a target number of vehicles and processing the sensor data to update the digital map data for the geographic area.”  REM 21.  This argument is not persuasive because the claims are directed to the mental process of updating a map for a geographic area.  Claim 1 (A method for . . . the method comprising: . . .  updating the digital map data for the geographic area); Claim 11 (An apparatus for . . . the apparatus comprising: update updating the digital map data for the geographic area); and Claim 16 (A non-transitory computer-readable storage medium . . . cause the apparatus to perform . . . updating the digital map data for the geographic area) based on (1) receiving a request; (2) generating a . . . data request; (3) transmitting the sensor .  
Regarding Step 2A, Prong II, that Applicant argues that the claims recite additional elements that integrate the judicial exception into a practical application.  The Applicant relies upon the steps of “generating sensor data request specifying a sensor data collection event to be performed within the geographic area, transmitting the sensor data request to a target number of vehicles and processing the sensor data to update the digital map data for the geographic area, and updating the digital map data for the geographic area by processing the sensor data” and asserts that “[t]hese steps provide claim elements that are integrated into a practical application. REM 21.  Applicant also that the step of “’providing the updated digital map data to a plurality of vehicles’ . . . qualifies as a practical application.”  These points are not persuasive because these additional elements fail to provide any meaningful limits on the judicial exception.  For example, the claims merely links a computer to performing the abstract idea or links the abstract idea to a particular field of use.  Further, the clause wherein the target number of vehicles perform the sensor data collection event . . . does not amount to significantly more than the abstract idea because it is claim at a high level of generality and fails to include the specific data that is collected or how it is collected or how the data is used to update the map.  Further, the step of providing the updated digital map data to a plurality of vehicles merely reflects an insignificant extra solution activity to the judicial exception.
Applicant next argues that “the claims provides the criteria for ‘the target number of vehicles’ which is based on the sufficient amount of data which is required for accurately validate [sic] the digital map data and/or generate the digital map data” and further argues that ‘Map data . . .  is an important and indispensable source of guidance for autonomous vehicles . . . “  These arguments are also not persuasive.  Again the claims are directed to updating a map.  
Regarding Step 2B, nothing in the Applicant’s claims or specification reflect that the combination of elements are unconventional.
For the reasons above the rejection of claims 1-20 under 35 U.S.C. § 101 is maintained.
k.	35 U.S.C. § 102 Rejections:  Applicant argues that the amendments to independent claims 1, 11, and 16 overcome the rejection of those claims as being anticipated by Hasberg.  This point is conceded.
l.	35 U.S.C. § 103 Rejections 1, 11, 16:  Applicant argues that contrary to the prior office action, the Askeland reference fails to teach the limitation and wherein the target number of vehicles is based on a respective number of vehicle used by the validation module to validate the digital map, the discovery module to generate the digital map, or a combination thereof. REM 23-24.
Claim 1 line 11 recites transmitting the sensor data to a target number of vehicles.  Which is disclosed by the primary reference – Hasberg.  Under the broadest reasonable interpretation of this limitation, consistent with the specification, the said target number of vehicles could be a single vehicle.  Accordingly, the added limitation (from claim 5) wherein the target number of vehicles . . . under BRI can refer only to a single vehicle which Askeland teaches.  
The Applicant’s quote on page 24 is unpersuasive because it is an attempt to incorporate limitations from the specification into the independent claims.  That is the independent claims make no reference to “the target number of vehicles can be increased relative to the respective number of vehicles used . . . .” 
The Applicant’s other arguments directed to the Askeland reference are also not persuasive.  Applicant focuses on “[t]he criteria for determination of the ‘number of requests 
For the reasons above and as explained below, Applicant’s arguments with respect to claim 1 are not persuasive.
The above responses to Applicant’s arguments also applied to independent claims 11 and 16 since the Applicant has not raised any new issues “Applicant also submits that similar reasoning applies for independent claims 11 and 16.”  REM 25.
m.  35 U.S.C. § 103 Rejections – Dependent Claims:  Applicant argues that the dependent claims are allowable based on their dependency from allowable independent claims.  REM 25.  As addressed above and in the rejection below, the Applicant’s independent claims are unpatentable under 35 U.S.C. § 103; accordingly this argument is moot. 

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):


The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: campaign request platform (claims 1, 11, 16); update module (claims 1, 11, 16); validation module (claims 1, 3, 6-8, 11, 13, 16, and 18); and discovery module (claims 1, 4, 6-8, 11, 14,16, and 19).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC§ 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 7, 8, 11, and 16 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

As per Claim 1:  Claim 1 recites the target number of vehicles is based on a respective number of vehicles used by the validation module . . . the discovery module . . . or a combination thereof."  The specification fails to provide written description support for this limitation.  That is, the claim states that the target number of vehicles is based on either a respective number of vehicles used by (1) the validation module to validate . . . ; (2) the discovery module to generate . . . ; or (3) a combination thereof.  However, the specification does not disclose any algorithm or formula or other means for determining the a respective number of vehicles used by (1) the validation module to validate . . . ; (2) the discovery module to generate . . . ; or (3) a combination thereof.  Since, the specification does not disclose this information/data likewise the specification fails to 
Note: For computer-implemented inventions, the determination of the sufficiency of the disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software.  When examining computer implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  The instant specification, in paragraph [0054], discloses that the target number is determined based on a minimum number of vehicles that can provide data within a freshness threshold but does not disclose how that threshold is determined.  The specification fails to disclose the algorithm needed to achieve the function of calculating the target number of vehicles.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made.  For more information regarding the written description requirement, see MPEP §2161.01-§2163.07(b). 

As Per Claim 6:  Claim 6 recites the target number of vehicles is increased relative to the respective number of vehicle used by the validation module, the discovery module, or a combination thereof.  As discussed above with respect to claim 1, the specification does not disclose any algorithm or formula or other means for determining the respective number of vehicles used by (1) the validation module; (2) the discovery module; or (3) a combination thereof.  Since, the specification does not disclose this information/data likewise the 
Note: For computer-implemented inventions, the determination of the sufficiency of the disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software.  When examining computer implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  The instant specification, in paragraph [0054], discloses that the target number is determined based on a minimum number of vehicles that can provide data within a freshness threshold but does not disclose the increase in the target number of vehicles.  Further, the specification fails to disclose the algorithm needed to achieve the function of calculating the increase in the target number of vehicles.  If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112, first paragraph for lack of written description must be made.  For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).  For the purposes of this examination, the examiner is going to interpret this claim limitation as any way of determining a target number of vehicles.

As per Claim 7:  Claim 7 recites a depth, a breadth, or a combination thereof of the sensor data requested . . . is based on a respective depth, a respective breadth, or a combination thereof of other sensor data used by the validation module . . . the discovery module .  .  or a combination thereof.  The specification fails to provide written description support for this limitation.  That is, the claim states that a depth, a breadth, or a combination thereof of the sensor data requested . . . is based on . . . .  However, the specification does not disclose any algorithm or formula or other means for determining the a respective depth, a respective breadth, or a combination thereof of other sensor data used by the validation module . . . the discovery module . . . or a combination thereof.  Since, the specification does not disclose this information/data, the specification likewise fails to provide adequate written description support for a value that is based on this information/data.

As per Claim 8:  Claim 9 recites the depth, the breadth, or a combination thereof of the sensor data is increased relative to the respective depth, a respective breadth, or a combination thereof of other sensor data used by the validation module . . . the discovery module . .  or a combination thereof.  The specification fails to provide written description support for this limitation.  That is, the claim states that the depth, the breadth, or the combination thereof of the sensor data requested is increased.  However, the specification does not disclose any algorithm or formula or other means for determining the a respective depth, a respective breadth, or a combination thereof of other sensor data used by the validation module . . . the discovery module . .  or a combination thereof.  Since, the specification does not disclose this information/data, the specification likewise fails to provide adequate written description support for a value that is increased based on this information/data.
Note: For computer-implemented inventions, the determination of the sufficiency of the disclosure will require an inquiry into both the sufficiency of the disclosed hardware as well as the disclosed software due to the interrelationship and interdependence of computer hardware and software.  When examining computer implemented functional 

As per Independent Claims 11 and 16:  These claims include limitation analogous to claim 1.  For the reasons give above with respect to claim 1, claims 11 and 16 are also rejected under 35 U.S.C. § 112(a) due to lack of written description support.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, 3-4, 6-11, 13-14, 16, and 18-19 are rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.

As per Claim 1:  Claim 1 recites A method for using a campaign management platform to update digital map data that includes the steps or actions of:
receiving . . . a map update request . . . ;
generating a sensor data request . . .;
transmitting the sensor data request . . . ;
updating the . . . map; and
providing the updated . . . map.
With the exception of the recitation of: (1) that the map is a digital map; (2) a non-descript campaign management platform; (3) various non-descript modules (update module, validation module, discovery module) recited by the functions the modules purport to perform, and (4) the collection of data used to update the map (wherein the target number of vehicles perform the sensor data collection event) the claim limitations can be performed by a human.  
The claim is directed to a process, therefore the claim satisfies Step 1.  With respect to Step 2A, Prong I, claim 1 is determined to be directed to an abstract idea of updating a map for a geographic area.  For example, a human could (1) update a map for a geographic area using pen and paper; (2) validate the map based on other maps or updated information; (3) generate a map for a geographic area; (4) receive a map update request; (5) generate a request for map 
Under Step 2A, Prong II, claim 1 does not recite additional elements that integrate the abstract idea into a practical application.  The recitation wherein the campaign platform comprises an update module to update the digital map . . . a validation module to validate the digital map . . . and a discovery module to generate the digital map does not amount to significantly more because at best this limitation merely recites that the abstract idea is performed on a computer.  Also the added limitation, wherein the target number of vehicles is based on a respective number of vehicles used by the validation module to validate the digital map, the discovery module to generate the digital map, or a combination thereof does not impose a meaning limit on the judicial exception because it simply recites collecting data at a high level of abstraction since the claim includes no meaningful limitations on the data collected or the instruments used to collect the data.  Further, the step/action of providing the updated digital map data does not provide a meaningful limit on the judicial exception because it merely recites an extra solution activity once the map is updated or merely links the abstract idea to a particular technological environment.
Further under Step 2B it is determined that claim 1, as a whole, does not amount to significantly more than the judicial exception.  Accordingly, claim 1 is rejected under 35 U.S.C. § 101 as being directed to a judicial exception.
As per Claims 3-4 and 6-10:  These claims depend upon claim 1 and do not cure the deficiencies of claim 1 because they fail to include any meaningful limitations on the abstract idea recited in claim 1.  Accordingly, claims 3-4 and 6-10 are rejected under 35 U.S.C. § 101 as being directed to a judicial exception.

As per Claim 11:  Claim 11 includes limitations similar to claim 1.  For the reasons 

As per Claims 13-14:  These claims depend upon claim 11 and do not cure the deficiencies of claim 11 because they fail to include any meaningful limitations on the abstract idea recited in claim 11.  Accordingly, claims 13-14 are rejected under 35 U.S.C. § 101 as being directed to a judicial exception.

As per Claim 16:  Claim 16 includes limitations similar to claim 1.  For the reasons given above with respect to claim 1, claim 16 is also rejected under 35 U.S.C. § 101 as being directed to a judicial exception.

As per Claims 18-19:  These claims depend upon claim 16 and do not cure the deficiencies of claim 16 because they fail to include any meaningful limitations on the abstract idea recited in claim 16.  Accordingly, claims 18-19 are rejected under 35 U.S.C. § 101 as being directed to a judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hasberg DE 1020171212429 A1 (“Hasberg”) in view of Askeland US 10/584,971 B1 (“Askeland”).
	An EPO machine translation of Hasberg provided with the previous office action will be referred to in this office action.
	
As per Claim 1:  Hasberg discloses [a] method for using a campaign management platform to update digital map data [at least see Hasberg clm 1; ¶ 17], 
	wherein the campaign management platform comprises an update module to update the digital map data for the geographic area, a validation module to validate the digital map data for the geographic area, a discovery module to generate the digital map data for the geographic area [at least see Hasberg ¶ 1, 17 disclosing a computer program executed on a computer or device].
	Note: the recitations to update the digital map data for the geographic area, to validate the digital map data for the geographic area, and to generate the digital map data for the geographic area reflect the intended use of the recited modules and do not positively limit the claim.  Accordingly, Hasberg teaches this limitation.
	Hasberg also discloses the method comprising: 
receiving, by the campaign management platform, a map update request to update the digital map data for a geographic area [at least see Hasberg ¶ 5 (Providing a mapping signal as a function of the weather value), ¶ 23 (a mapping signal 118 is provided), ¶ 24 (mapping signals 118 for several vehicles 106 are generated centrally)]; 
generating a sensor data request specifying a sensor data collection event to be performed within the geographic area, wherein the sensor data collection event is part of a campaign to update a digital map for the geographic area [at least see Hasberg ¶ 2 (mapping an area with vehicles), ¶ 6 (mapping signal can be an order or instruction for mapping); ¶ 24 (mapping signals 118 for several vehicles 106 are generated centrally in a central data processing system 122... The mapping signals 118 are transmitted to the vehicles 106 on the respective route sections), ¶ 32 (by being instructed by a central entity 122 to transmit their sensor observations to the server 122 in a relevant area)]; 
transmitting the sensor data request to a target number of vehicles, wherein the target number of vehicles perform the sensor data collection event in the geographic area to collect sensor data [at least see Hasberg ¶ 24 (The mapping signals 118 are transmitted to the vehicles 106 on the respective route sections 102); ¶ 33 (The sensor data 108 are collected on the server 122 and a map for the relevant area 102 is generated)]; and . . . 
updating the digital map data for the geographic area by processing the sensor data [at least see Hasberg clm 2 (sending the mapping data (126) to a central data processing system (122), the mapping data (126) being sent in response to the mapping signal (118); clm 4 (weather information is read in by the weather service) ¶¶ 2, 4 (mapping server); ¶ 7 (sending the mapping data to a central data processing system) ¶ 41 (road section to be mapped); ¶ 45; ¶ 51 (the mapping of route sections by fleet vehicles is viewed as a key to providing automatic driving functions)]; and
providing the updated digital map data to a plurality of vehicles [at least see Hasberg ¶ 51 (the mapping of route sections by fleet vehicles is viewed as a key to providing automatic driving functions)].
	Hasberg does not specifically disclose wherein the target number of vehicles is based on a respective number of vehicles used by the validation module to validate the digital map data, the discovery module to generate the digital map data, or a combination thereof

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include send a message to one or more mapping vehicles or one or more users to collect mapping data based on differences detected as taught by Askeland because this will ensure areas that have been not been updated recently are properly mapped (Askeland 15:9-10) and because it is necessary to update maps to maintain accuracy and ensure proper functioning of the autonomous vehicles (Askeland 4:56-59).

As per Claim 11:  Claim 11 an apparatus claim includes limitations analogous to claim 1 a method claim.  For the reasons given above with respect to claim 1, claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland.

As per Claim 16:  Claim 16 an apparatus claim (non-transitory computer-readable storage medium) includes limitations analogous to claim 1 a method claim.  For the reasons given above with respect to claim 1, claim 16 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland.

Claims 1, 11, and 16 are rejected (in the alternative) under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander US 2020/0042012 A1 (“Zander”).

As per Claim 1:  Hasberg discloses [a] method for using a campaign management platform to update digital map data [at least see Hasberg clm 1; ¶ 17], 
	wherein the campaign management platform comprises an update module to update the digital map data for the geographic area, a validation module to validate the digital map data for the geographic area, a discovery module to generate the digital map data for the geographic area [at least see Hasberg ¶ 1, 17 disclosing a computer program executed on a computer or device], the method comprising: 
receiving, by the campaign management platform, a map update request to update the digital map data for a geographic area [at least see Hasberg ¶ 5 (Providing a mapping signal as a function of the weather value), ¶ 23 (a mapping signal 118 is provided), ¶ 24 (mapping signals 118 for several vehicles 106 are generated centrally)]; 
generating a sensor data request specifying a sensor data collection event to be performed within the geographic area, wherein the sensor data collection event is part of a campaign to update a digital map for the geographic area [at least see Hasberg ¶ 2 (mapping an area with vehicles), ¶ 6 (mapping signal can be an order or instruction for mapping); ¶ 24 (mapping signals 118 for several vehicles 106 are generated centrally in a central data processing system 122... The mapping signals 118 are transmitted to the vehicles 106 on the respective route sections), ¶ 32 (by being instructed by a central entity 122 to transmit their sensor observations to the server 122 in a relevant area)]; 
transmitting the sensor data request to a target number of vehicles, wherein the target number of vehicles perform the sensor data collection event in the geographic area to collect sensor data [at least see Hasberg ¶ 24 (The mapping signals 118 are transmitted to the vehicles 106 on the respective route sections 102); ¶ 33 (The sensor data 108 are collected on the server 122 and a map for the relevant area 102 is generated)]; and . . . 
updating the digital map data for the geographic area by processing the sensor data [at least see Hasberg clm 2 (sending the mapping data (126) to a central data processing system (122), the mapping data (126) being sent in response to the mapping signal (118); clm 4 ; and
providing the updated digital map data to a plurality of vehicles [at least see Hasberg ¶ 51 (the mapping of route sections by fleet vehicles is viewed as a key to providing automatic driving functions)].
Although under the broadest reasonable interpretation of the claims, the recitations to update the digital map data for the geographic area, to validate the digital map data for the geographic area, and to generate the digital map data for the geographic area reflect the intended use of the recited modules and do not positively limit the claim.  However, in order to advance prosecution, Zander teaches the claimed modules and functions wherein the campaign management platform comprises an update module to update the digital map data for the geographic area [at least see Zander FIG. 7 (704) (a message associated with a map update to the global map is received)], a validation module to validate the digital map data for the geographic area [at least see Zander FIG. 7 (706,708) (the received map update is evaluated by one or more nodes on the blockchain, a determination is made as to whether consensus was attained and if the proofs validated the map update)], and a discovery module to generate the digital map data for the geographic area [at least see Zander FIG. 7 (710,712) (a data record is generated, where the data record is associated with the map update received, the blockchain is updated with the new data record and the global map is updated based on the map update in the new data record].  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include adding the modules 
	Hasberg does not specifically disclose wherein the target number of vehicles is based on a respective number of vehicles used by the validation module to validate the digital map data, the discovery module to generate the digital map data, or a combination thereof.
	However, Askeland teaches this limitation [at least see Askeland 2:29-33 (the global map can be remapped using the mapping vehicles and/or data from one or more electronic devices); 5:53-67 (in response to differences identified based on local map data 112 from the electronic devices 106 the global map server 102 can update the global map data 114 and/or cause the map scheduler server 104 to schedule the area in question for mapping by a mapping vehicle 116); 6:35-41 (the global map server 102 can communicate with the map scheduling server 104 to schedule one or more mapping vehicles 116 to map, or remap, the area surrounding the difference); 6:54-57 (the global map server 102 can broadcast one or more mapping requests to receive local map data 112 from one or more additional users.  This additional local map data 112 can be used to confirm or deny the difference.); 9:43-47 (incentivize users to map particulars areas, the incentive program module 404 can provide requests for users to map a particular location, area-of-interest, or route); 14:64-67 (when a difference is detected . . . the global map server 102 can send one or more mapping requests . . . to prompt one or more additional users to map the area-of-interest or route); 15:4-17 (the number of requests sent (or accepted) can be determined by the priority of the area-of-interest or route. In some examples, priority can be set based on the last time the area-of-interest was mapped.  In other words, in some examples, areas-of-interest that have not been mapped in the longest amount of time are given highest priority); 15:25-27 (the global map server 102 can receive additional local map data 112N from Users 2-N depending on the number of requests sent and/or accepted.); 15:37-43 (can dispatch a mapping vehicle 116 to remap the area and 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include sending a message to one or more mapping vehicles or one or more users to collect mapping data based on differences detected as taught by Askeland because this will ensure areas that have been not been updated recently are properly mapped (Askeland 15:9-10) and because it is necessary to update maps to maintain accuracy and ensure proper functioning of the autonomous vehicles (Askeland 4:56-59).

As per Claim 11:  Claim 11 an apparatus claim includes limitations analogous to claim 1 a method claim.  For the reasons given above with respect to claim 1, claim 11 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander.

As per Claim 16:  Claim 16 an apparatus claim (non-transitory computer-readable storage medium) includes limitations analogous to claim 1 a method claim.  For the reasons given above with respect to claim 1, claim 16 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander.

Claims 3, 4, 6, 13-14, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and in the alternative in view of Askeland and Zander US 2020/0042012 A1 as applied to Claims 1, 11, and 16 above.  

As per Claim 3:  Hasberg in view of Askeland and in the alternative in view of Askeland and Zander discloses [t]he method of claim 1, but Hasberg does not specifically disclose wherein the map update request is received from the validation module based on the validation module detecting a change in the digital map data. 
	However, Zander teaches this limitation [at least see Zander FIG. 7 (704, 706)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include adding the reception of a message comprising information pertaining to a map update for a particular route based on a detected change as taught by Zander because of the need to ensure the accuracy of map data and that the map is current especially when routes have changed [Zander ¶¶ 98, 101]
	Askeland also teaches this limitation [at least see Askeland FIG. 5B (514, 516, 518); 2:29-33 (If differences between the local map data and the global maps are confirmed, the global map can be updated to include the local map data, or the global map can be remapped using the mapping vehicles and/or data from one or more electronic devices).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include sending a message to one or more mapping vehicles or one or more users to collect mapping data based on differences detected as taught by Askeland because this will ensure areas that have been not been updated recently are properly mapped (Askeland 15:9-10) and because it is necessary to 

	As per Claim 4:  Hasberg in view of Askeland and in the alternative in view of Askeland and Zander discloses [t]he method of claim 1, but Hasberg does not specifically disclose wherein the map update request is received from the discovery module based on the discovery module confirming a new road segment in the geographic area.
	However, Zander teaches this limitation [at least see Zander ¶ 76 (The route itself may be a new route or there may be some update to a pre-existing route that is new.); ¶ 77 (when the platform is considering whether to add a newly discovered route, if the number of iterations required was 10, then either one car would need to use the same route 10 times or 10 different vehicles would each use the route once (or any other combination of cars and times driven totaling at least 10 instances of the driven route). Once the required number of iterations has been attained, the data collected from the various vehicles is unified and added to the blockchain in order to recognize and add the new route to the map.)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include adding the reception of a message comprising information pertaining to a map update for a particular route the include adding a newly discovered route as taught by Zander because of the need to ensure the accuracy of map data and that the map is current especially when routes have changed [Zander ¶¶ 98, 101]
	Askeland also teaches this limitation [Askeland 4:59-66 (if a new turning lane is created on an existing route, the map can be permanently updated)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include adding a new turning 

As per Claim 6:  Hasberg in view of Askeland and in the alternative in view of Askeland and Zander discloses [t]he method of claim 1, but Hasberg does not specifically disclose wherein the target number of vehicles is increased relative to the respective number of vehicles used by the validation module, the discovery module, or a combination thereof.
However, Askeland teaches this limitation [at least see Askeland 6:35-41 (the global map server 102 can communicate with the map scheduling server 104 to schedule one or more mapping vehicles 116 to map, or remap, the area surrounding the difference); 6:54-57 (the global map server 102 can broadcast one or more mapping requests to receive local map data 112 from one or more additional users.  This additional local map data 112 can be used to confirm or deny the difference.); 9:43-47 (incentivize users to map particulars areas, the incentive program module 404 can provide requests for users to map a particular location, area-of-interest, or route); 14:64-67 (when a difference is detected . . . the global map server 102 can send one or more mapping requests . . . to prompt one or more additional users to map the area-of-interest or route); 15:4-17 (the number of requests sent (or accepted) can be determined by the priority of the area-of-interest or route. In some examples, priority can be set based on the last time the area-of-interest was mapped.  In other words, in some examples, areas-of-interest that have not been mapped in the longest amount of time are given highest priority); 15:25-27 (the global map server 102 can receive additional local map data 112N from Users 2-N depending on the number of requests sent and/or accepted.); 15:37-43 (can dispatch a mapping vehicle 116 to remap the area and then update the global map data 114, as 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include send a message to one or more mapping vehicles or one or more users to collect mapping data based on differences detected as taught by Askeland because this will ensure areas that have been not been updated recently are properly mapped (Askeland 15:9-10) and because it is necessary to update maps to maintain accuracy and ensure proper functioning of the autonomous vehicles (Askeland 4:56-59).

As per Claim 13:  Claim 13 an apparatus claim includes limitations analogous to claim 3 a method claim.  For the reasons given above with respect to claim 3, claim 13 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander.

As per Claim 14:  Claim 14 an apparatus claim includes limitations analogous to claim 4 a method claim.  For the reasons given above with respect to claim 4, claim 14 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander.

As per Claim 18:  Claim 18 an apparatus claim (non-transitory computer-readable storage medium) includes limitations analogous to claim 3 a method claim.  For the reasons given above with respect to claim 3, claim 18 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander.

As per Claim 19:  Claim 19 an apparatus claim (non-transitory computer-readable storage medium) includes limitations analogous to claim 4 a method claim.  For the reasons given above with respect to claim 4, claim 19 is also rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and Zander.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasberg in view of Askeland and in the alternative in view of Askeland and Zander as applied to Claim 1 above and further in view of HE US 2019/0129040 A1 (“HE”).

As per Claim 7:  Hasberg in view of Askeland and in the alternative in view of Askeland and Zander discloses [t]he method of claim 1, but Hasberg does not specifically disclose wherein a depth, a breadth, or a combination thereof of the sensor data requested in the sensor data request is based on a respective depth, a respective breadth, or a combination thereof of other sensor data used by the validation module to validate the digital map data, the discovery module to generate the digital map data, or a combination thereof.
However, HE teaches this limitation [at least see HE ¶¶ 18-20].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasberg to include the teachings of He to add the collection of an amount and types of data based on what amount and types of data are needed to validate or generate digital map data.  Doing so would ensure the accuracy of digital map data [HE ¶¶ 18, 20].

As per Claim 8:  Hasberg in view of Askeland and HE and in the alternative in view of Askeland, Zander, and HE discloses [t]he method of claim 1, but Hasberg does not specifically wherein the depth, the breadth, or a combination thereof of the sensor data is increased relative to the respective depth, the respective breadth, or a combination thereof of the other sensor data used by the validation module, the discovery module, or a combination thereof.
However, HE teaches this limitation [at least see HE ¶¶ 18-20].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasberg to include the teachings of He to add the collection of an amount and types of data based on what amount and types of data are needed to validate or generate digital map data.  Doing so would ensure the accuracy of digital map data [HE ¶¶ 18, 20].

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and in the alternative in view of Askeland and Zander as applied to Claim 1 above and further in view of Lawrenson US 20180356236 A1 (“Lawrenson”).

	As per Claim 9:  Hasberg in view of Askeland and in the alternative in view of Askeland and Zander discloses [t]he method of claim 1, but Hasberg does not specifically disclose wherein a cancellation request is transmitted to the target number of vehicles based on determining that a target amount of the sensor data has been collected, and wherein the cancellation request cancels the sensor data collection event. 
	However, Lawrenson teaches this limitation [at least see Lawrenson Figure 7B, S716, STOP].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hasberg to include the teachings .

Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Hasberg in view of Askeland and in the alternative in view of Askeland and Zander as applied to Claim 1 above and further in view of Ma US 2019/0392635 A1 (“Ma”).

As per Claim 10:  Hasberg in view of Askeland and in the alternative in view of Askeland and Zander discloses [t]he method of claim 1, but Hasberg does not specifically disclose wherein the sensor data request further specifies a polygon indicating the geographic area, a sensor data type, a date range, a time range, the target number of vehicles, a vehicle qualifier, or a combination thereof.
	However, Ma teaches this limitation [at least see Ma ¶ 22 (Upon learning that changes have occurred, server 140 may initiate a map updating process.  In some embodiments, server 140 may identify a target region that includes the changing objects)].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasberg to include the teachings of Ma to include specifying an area for data collection to occur, a type of data to be collected, and the devices from which the data is to be collected as taught by Ma because doing so would ensure the collection of only necessary data.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access 

/KEVIN P MAHNE/            Primary Examiner, Art Unit 3668